Citation Nr: 0833661	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the disability rating for 
partial left hemilaryngectomy, residual of squamous cell 
carcinoma of the larynx from 100 percent to 10 percent 
effective October 1, 2003, was proper.

2.  Entitlement to a rating in excess of 10 percent for 
partial left hemilaryngectomy, residual of squamous cell 
carcinoma of the larynx, from October 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in June 2002 rating decision, the RO 
originally granted service connection for squamous cell 
carcinoma of the larynx and assigned a 100 percent rating 
from May 2, 2002.  In February 2003, the RO proposed to 
reduce the disability rating to non-compensable.  In a March 
2003 letter, the veteran indicated that he did not agree with 
that action; however, since the action had not been taken, 
that correspondence was not a Notice of Disagreement (NOD).  
In July 2003, the RO reduced the disability rating to non-
compensable effective October 1, 2003.  The veteran submitted 
an NOD to that decision.  The RO thereafter increased the 
disability rating to 10 percent.  See April 2004 rating 
decision.  The veteran perfected an appeal to all actions.  
The Board notes that that the veteran disagrees with the 
reduction to 10 percent and wants a rating in excess of 10 
percent.  

The case was remanded to the RO for additional development in 
January 2007 and November 2007.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO proposed to 
reduce the veteran's 100 percent disability rating for 
squamous cell carcinoma of the larynx, to non-compensable.

2.  In a March 2003 letter, the veteran was notified of the 
proposed reduction.  

3.  In a July 2003 rating decision, the RO reduced the 
disability rating from 100 percent to non-compensable 
effective October 1, 2003; at the time of the reduction, a 
100 percent rating for the veteran's service-connected 
laryngeal carcinoma had been in effect less than five years.

4.  The RO followed the appropriate procedural requirements 
and the criteria for rating respiratory cancers to effectuate 
the reduction, and the reduction for the veteran's laryngeal 
cancer was based on a re-examination as well as treatment 
records; this medical evidence showed material and sustained 
improvement with no recurrence of cancer or further need for 
a breathing tube.

5.  In an April 2004 rating decision, the noncompensable 
rating was increased to 10 percent effective October 1, 2003, 
and the veteran's disability was recharacterized as partial 
hemilaryngectomy, residual of squamous cell carcinoma of the 
larynx.  

6.  The veteran's service-connected residuals of laryngeal 
cancer have been manifested by hoarseness and edema, but the 
veteran does not have hoarseness with thickening or nodules 
of cords, polyps, submucosa infiltration or pre-malignant 
changes on biopsy; any complete aphonia; his respiratory 
disease is due to unrelated chronic obstructive pulmonary 
disease (COPD).


CONCLUSION OF LAW

1.  The reduction in the rating for partial left 
hemilaryngectomy, residual of squamous cell carcinoma of the 
larynx from 100 percent to 10 percent, effective from October 
1, 2003, was proper.  38 U.S.C.A. § 5112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105, 3.343, 3.344(c), 4.97, Diagnostic 
Code 6819 (2007).

2.  The criteria for a rating in excess of 10 percent for 
partial left hemilaryngectomy, residual of squamous cell 
carcinoma of the larynx, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Codes 6516, 6519, 6510, 6819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in August 2003, January 2007, and December 
2007 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letters were not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in June 2008.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

According to Vazquez-Flores, 22 Vet. App. 37 (2008), for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a)  
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the January and December 2007 VCAA letters; 
the April 2004 SOC; the June 2004, November 2004, March 2005, 
July 2007, and June 2008 SSOCs, and the January and November 
2007 Board Remands.  Further, the VCAA notices along with the 
SOC, SSOCs, and Board Remands, provided additional 
information to the claimant which complies with Vazquez-
Flores.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the January 
2007 and December 2007 letters,  the section entitled "How 
VA Determines the Disability Rating," specifically cited to 
the impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The SOC and 
SSOCs as well as the Board Remands, were relevant to the 
specific pertinent diagnostic codes.  Therefore, the Board 
finds that the claimant has not been prejudiced by 
insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, VCAA notices, 
and Board Remands, furnished the necessary additional 
notification to the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The January 2007 and December 2007 letters also discussed the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Reduction

In rating reductions, when VA contemplates reducing an 
evaluation for a veteran's service-connected disability or 
disabilities, it must follow specific procedural steps prior 
to such discontinuance.   38 C.F.R. § 3.105(e); see O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that 
"Congress enacted section 5112(b)(6) so that veterans 
receiving disability compensation would be notified in 
advance that their benefits would be diminished, thus 
enabling them to (1) adjust to the diminished expectation and 
(2) submit evidence to contest the reduction," and that § 
3.105(e) "furthers Congress's intent" in this regard).  As 
enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons."  38 C.F.R. § 3.105(e).  In 
addition, "[t]he beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level."  38 C.F.R. § 3.105(e).  The beneficiary also will 
receive notification that "he or she will have an opportunity 
for a pre-determination hearing," 38 C.F.R. § 3.105(i), and 
thereafter, a "final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires."  See 
38 C.F.R. §§ 3.105(e); 3.500(r).

In addition to satisfying the procedures outlined above, the 
RO must gather evidence to establish that a rating reduction 
is proper.  Pertinent to the instant case, according to 38 
C.F.R. § 3.344(c), where a rating or ratings have been in 
effect for less than five years, as here, "[r]eexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating."  38 C.F.R. § 
3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 
(2000) (noting that § 3.344(c) sets forth the provisions 
relating to disabilities which are likely to improve, and 
states that "[t]he provisions of paragraphs (a) and (b) of 
this section apply to ratings which have continued for long 
periods at the same level (5 years or more)"); see also Brown 
v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year 
period in § 3.344(c) is to be measured from effective date of 
rating not from date of RO decision assigning that rating).  
In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time that it 
effectuated the reduction, although the Board may consider 
post-reduction medical evidence in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

In addition, the Board notes that with respect to reductions 
of certain total (100 percent) disability ratings, 38 C.F.R. 
§ 3.343 sets forth additional protective procedures that the 
RO must follow prior to implementing a proposed rating 
reduction.  It provides that such total ratings "will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental 
condition."  38 C.F.R. § 3.343(a).  This regulation applies 
only to [t]otal disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability.  38 C.F.R. § 3.343(a).

In the instant case, the RO granted a 100 percent rating for 
squamous cell carcinoma of the larynx, in a June 2002 rating 
decision.  The 100 percent rating was assigned for his then-
malignant carcinoma and related treatment under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819 
(malignant neoplasms of any specified part of the respiratory 
system).  This Diagnostic Code requires that "[s]ix months 
after discontinuance of [any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure], the appropriate 
disability rating shall be determined by mandatory VA 
examination," and that "[a]ny change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of § 3.105(e)."  Because the veteran received his 
temporary 100 percent evaluation under Diagnostic Code 6819, 
which specifically contemplates that such malignancies are 
likely to improve after treatment, the additional protective 
provisions outlined in 38 C.F.R. § 3.343 relating to total 
disability rating reductions upon which a veteran has come to 
rely arguably do not apply.  

In a February 2003 rating decision, the RO proposed to reduce 
the veteran's 100 percent disability rating for squamous cell 
carcinoma of the larynx, to non-compensable.  In a March 2003 
letter, the veteran was notified of the proposed reduction.  
He was informed that he could submit medical or other 
evidence to show that this change should not be made.  He was 
told of the types of evidence to submit.  He was notified 
that if such evidence was not received within 60 days, his 
evaluation would be reduced.  He was also notified that he 
could request a hearing.  

The veteran previously was diagnosed with laryngeal cancer.  
He underwent a vertical partial laryngectomy with tracheotomy 
in April 2002.  In January 2003, he was afforded a VA 
examination.  At that time, it was noted that he was some 6 
months post partial laryngectomy secondary to a positive 
biopsy for squamous cell carcinoma and hemilaryngectomy.  At 
that time, the veteran had minimal to no complaints.  He had 
cut back on smoking and alcohol imbibing, but had not ceased.  
Head, ear, eye, nose, and throat examination was essentially 
normal with a raspy, breathy kind of voice which appeared to 
be improving.  He was able to consume liquids with no 
difficulty.  He stated that he had minimal problems other 
than discomfort and anxiety, secondary to his habit attempted 
modifications.  He reported that he had not had coughing or 
dyspnea on exertion.  This was all precipitated by lingering 
chronic hoarseness which led to the discovery of the squamous 
cell carcinoma.  On physical examination, head, ear, eye, 
nose, and throat examination revealed erythema and 
sensitivity to the upper airway.  There was no thick mucus or 
infected-looking area.  The veteran had experienced chronic 
sinusitis for a period of time, and he might have had a 
little sinusitis at this time.  No abnormalities were felt in 
the neck and the examination was otherwise negative.  
Cardiopulmonary evaluation was without abnormalities.  The 
examiner stated that at this time, the veteran was some 6 
months post partial hemilaryngectomy, and was stable and 
hopefully doing better on a day to day basis.  His largest 
problem appeared to be one of attempts to  modify habits.  
Further laboratory testing would be needed in 6 months.  

Thereafter, April and May 2003 VA records showed that the 
veteran was doing fairly well, postoperative, with no choking 
or coughing.  The veteran stated that he had stopped smoking.  
A flexible scope was used to view the veteran's nasal cavity 
and nasopharynx.  There was no evidence of disease.  The 
testing was within normal limits.  

In July 2003, the veteran testified at a hearing.  At that 
time, the veteran reported that his sinuses would drain to 
the back of his throat.  He also had heartburn.  He also 
experienced some coughing as well as difficulty breathing 
properly.  The veteran believed that his respiratory distress 
was due to his larynx issues.  

In a July 2003 rating decision, the disability rating was 
reduced to non-compensable.  The RO based the reduction on 
the VA medical records, post surgery.  At the time of the 
January 2003 VA examination, the veteran had discontinued 
surgical treatment for his laryngeal cancer for 6 months.  

As a preliminary matter, the Board determines that the RO 
followed the proper procedural protocol for rating 
reductions, as mandated by 38 C.F.R. § 3.105(e).  In 
particular, as noted above, in the February 2003 rating 
decision and the March 2003 notification letter, the RO 
prepared a proposed reduction, which set forth "all material 
facts and reasons," to include a discussion of current 
medical treatment records and the applicable rating criteria.  
In addition, the RO correctly informed the veteran about the 
proposed rating reduction, that he could partake in a 
hearing, could submit evidence in support of not reducing his 
disability rating, as well as the pertinent 60-day timeline 
for submission of such evidence.  The RO effectuated its 
reduction decision in July 2003, and it issued a notice of 
this decision also in July 2003, informing the veteran that 
it made the reduction effective October 1, 2003.

Thus, the notification complied with 38 C.F.R. § 3.105(e).  

Having determined that the RO followed the proper procedures 
for a rating reduction as required by 38 C.F.R. § 3.105(e), 
the Board must now determine whether the evidence of record 
supports such a reduction.  The Board concludes that it does.  
As contemplated by 38 C.F.R. § 3.344(c), the veteran 
underwent a VA examination in January 2003, which disclosed 
improvement in his disability, and subsequent medical records 
similarly related an improvement of his symptoms.  These 
records showed material improvement as the veteran no longer 
had any malignancy and the clinical findings were noted to be 
minimal and also related to his smoking habit.  Those records 
disclosed no recurrence of cancer or need for surgery, 
radiation or chemotherapy or other similar treatment.  The 
additional outpatient medical records confirmed sustained 
improvement.

It is important to note that, in addition the relevant 
medical findings, the reduction was based upon the applicable 
rating criteria, which specifically mandates that the 
evaluation be based upon residuals of the cancer 6 months 
after cancer treatment provided there is no recurrence of the 
malignancy.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Under 
that code, the veteran's laryngeal (respiratory) cancer was 
properly rated 100 percent disabling for six months beyond 
the cessation of the treatment of his cancer, to include 
radiation and chemotherapy, and the appropriate disability 
rating was then determined by VA reexamination in January 
2003.  Diagnostic Code 6819 further states that, if there has 
been no recurrence or metastasis, as in this case, the 
disability is rated based on residuals.  See Diagnostic Code 
6819.  As explained in more detail below, the residuals of 
the veteran's laryngeal cancer, which have included 
hoarseness and some problems with speech, have been 
appropriately considered under potential Diagnostic Codes 
6516, 6519 and 6520.  The Board thus finds that the reduction 
was proper.  Such is the case even with consideration of 38 
C.F.R. § 3.343 because, with no recurrence of cancer or 
further need for radiation or chemotherapy or a breathing 
tube, material, sustained improvement has been demonstrated 
by the relevant medical evidence.


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level since the veteran was assigned the 10 
percent rating and a uniform rating is warranted.

In December 2003 and January 2004 VA medical records, it was 
noted that he veteran was having gastroesophageal reflux 
(GERD).  However, there was no evidence of current disease 
(the malignancy).  The nasal cavity and nasopharynx were all 
within normal limits.  Significant interarytenoid edema 
remained. In March 2004, it was noted that the veteran had 
gained weight.  He had pain in his throat, with resting and 
swallowing.  Fiberoptic examination revealed significant 
purulence in the basal cavity with draining into the 
oropharynx.  There was larynx edematous throughout with 
anterior commissure fullness.  The veteran coughed 
vigorously.  It was noted that there was a suspicion of a 
recurrent lesion.  

In an April 2004 rating decision, the noncompensable rating 
was increased to 10 percent effective October 1, 2003, and 
the veteran's disability was recharacterized as partial 
hemilaryngectomy, residual of squamous cell carcinoma of the 
larynx.  

Thereafter, VA medical records dated from April to October 
2004 showed that the veteran underwent a computerized 
tomography (CT) which was compared to an earlier February 
2002 CT as well as a fiberoptic examination and a 
bronchoscopy examination.  It was determined that the veteran 
had a leukoplakia. The fiberoptic examination revealed no 
abnormality of the nose, nasopharynx, oropharynx, or 
hypopharynx.  There was no evidence of disease.  Thus, no 
recurrent of malignancy was confirmed.  With regard to 
current symptoms, the veteran indicated that he did not have 
voice changes, pain, dysphasia, aspiration, weight loss, or 
neck masses.  

In February 2005, the veteran was afforded a VA examination.  
The examiner noted that post-surgery, the veteran had 
experienced chronic hoarseness which had worsened in the last 
6 months and was accompanied by swelling.  Significant 
postcricoid edema was shown when he underwent a biopsy in 
August 2004 of his right remaining true vocal cord and the 
anterior commissure.  However, pathology revealed no 
recurrent of the cancer.  He did have dysplasia in the right 
true vocal cord and commissure.  The veteran related that he 
had to strain to talk and also had difficulty swallowing.  He 
was sticking to soft food and had a choking sensation when 
lying down.  Physical examination was essentially benign, but 
the examiner could not view the larynx or any of the vocal 
cord region without a laryngoscope which the examiner did not 
have.  The examiner referred to the prior outpatient findings 
including the presence of severe or moderate posterior 
cricoid edema, dysplasia, and leukoplakia.  The diagnosis was 
status post left partial hemilaryngectomy secondary to 
squamous cell carcinoma with current cricoid edema and mild 
to moderate dysplasia of the right true vocal cord with no 
known metastasis of the cancer and no recurrence of the 
cancer.  

The veteran was seen on an outpatient basis in February 2006 
and May 2006.  The veteran complained of increased hoarseness 
over the past 3 months and difficulty swallowing with a 6-7 
pound weight loss in a month.  The veteran reported having 
voice changes, dysphasia, and weight loss.  He did not have 
pain, aspiration, or neck masses.  Physical examination 
revealed no lymphadenopathy.  Examination of the oral cavity 
revealed no lesions on mucosa.  Fiberoptic examination 
revealed normal mucosa and a deviated septum of the nose.  
The nasopharynx had normal mucosa.  The oropharynx had normal 
base of tongue, posterior pillars.  The hypopharynx had 
normal vallecula, pyroform fossae.  The larynx had post-
surgical changes.  The vocal cord motion was unchanged.  
There was no leukoplakia.  There was marked cricoid and 
supragottic edema.  There were no focal lesions.  

In June 2006, the veteran testified at a travel Board 
hearing.  The veteran testified that he had trouble speaking, 
trouble swallowing, and shortness of breath.  He related that 
he was unable to eat properly.  He also needed to cough and 
clear his throat which was demonstrated at the hearing.  He 
related that he felt like his throat was closed up and he had 
reflux.  In addition, he had lost 20 pounds in about a year.

In August 2006, the veteran complained of increased 
hoarseness and mild weight loss.  A neck mass was discovered.  
A CT was performed and the examiner indicated that there was 
no additional suspicion of recurrent local disease.  In 
January 2007, the veteran had an examination which revealed 
he was stable.  There was no sign of recurrence.  His 
dysphasia had improved.  

In March 2008, the veteran was afforded a VA examination in 
order to determine the residual and current severity of the 
veteran's partial left hemilaryngectomy.  The claims file was 
reviewed.  It was noted that in May 2006, a CT showed no 
metastatic disease and a nodular lesion in the left lower 
lobe of the lung demonstrated local areas of calcification 
which were indicative of granulomatous process.  This 
demonstrated no significant hypermetabolic uptake.  
Assessment of the neck, chest, abdomen, and pelvis was 
otherwise negative.  A February 2008 record of the ear, nose, 
and throat clinic revealed that the veteran complained of 
having a weaker voice and some weight loss.  Also, he related 
that he had unintentional choking.  He had swelling of the 
throat and found it hard to swallow.  He indicated that he 
strangled on fluid.  He had shortness of breath on exertion 
and could only walk 3-4 blocks before experiencing shortness 
of breath.  The veteran had coughing with sputum, but the 
sputum was clear.  It was noted that the veteran had gained 
weight and had a normal appetite.  He stopped smoking several 
years ago after having a pack a day habit for 50 years.  The 
examiner noted that records revealed that oropharynx was 
partially edentulous with poor dentition.  The floor of the 
mouth and base of the tongue were without lesions or masses.  
In the neck, there were no discrete masses or lymphadenopathy 
noted and the cranial nerves were grossly intact.  He had a 
flexible scope to check for any recurrent of laryngeal 
cancer.  No masses or lesions were noted.  A CT scan revealed 
some abnormalities.  

Current examination revealed a 7 centimeter horizontal scar 
over the middle of the anterior neck which was well-healed, 
superficial, and stable.  There was no keloid formation.  The 
veteran also had a 3.5 by 1.0 centimeter tracheotomy scar in 
the suprasternal notch which was stable.  There was no keloid 
formation.  There was no cervical adenopathy.  There were no 
neck masses.  The mouth was normal.  The examiner could 
visualize the pharynx due to inability to depress the tongue.  
There were no masses in the mouth or of the tongue.  
Pulmonary function testing (PFT) was performed.  In pertinent 
part, forced expiratory volume in one second (FEV-1) was 60 
percent of predicted.  Following bronchodilator, it was 63 
percent.  There were a minimal obstructive lung defect and 
mild restrictive lung defect.  There was a moderate decreased 
in diffusing capacity.  There was mild response to 
bronchodilator.  The diagnoses were residuals, post left 
hemilaryngectomy for squamous cell carcinoma with hoarseness 
of voice and dysphasia.  There was no recurrence of cancer; 
nodule of the left lower lobe of the ling which was 
indicative of granulomatous process; and COPD, mild, which 
was most likely due to smoking.  

Diagnostic Code 6819, as noted, governs malignant neoplasms 
of any specified part of the respiratory system.  Under DC 
6819, a rating of 100 percent continues for beyond the 
cessation of any surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure. Six months after the 
discontinuance of such treatment, the appropriate disability 
rating is determined by mandatory VA examination.  If there 
has been no local recurrence or metastases, the rating is 
based on residuals.  38 C.F.R. § 4.97, DC 6819.

The veteran has been rated as 10 percent disabling under 
Diagnostic Code 6516.  Under Diagnostic Code 6516, chronic 
laryngitis manifested by hoarseness with inflammation of 
cords or mucous membrane is rated as 10 percent disabling and 
chronic laryngitis manifested by hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration or pre-
malignant changes on biopsy is rated as 30 percent disabling.  

In this case, the veteran does not meet the 30 percent 
criteria.  He has chronic hoarseness.  However, he does not 
have thickening or nodules of cords or polyps and his mucosa 
is normal.  

Diagnostic Code 6519 governs aphonia.  Complete organic 
aphonia with constant inability to speak above a whisper is 
rated as 60 percent disabling, and the constant inability to 
communicate by speech warrants a 100 percent rating. 38 
C.F.R. § 4.97, Code 6519.  The veteran does not have at least 
the constant inability to speak above a whisper.  

Diagnostic Code 6520 provides ratings for stenosis of the 
larynx, to include residuals of bilateral or unilateral 
laryngeal trauma, provides for a 10 percent rating when the 
veteran has FEV-1 of 71- to 80 percent predicted, with Flow-
Volume Loop compatible with upper airway obstruction, while 
he will generate a 30 percent evaluation for an FEV-1 of 56- 
to 70-percent predicted, with Flow-Volume Loop compatible 
with upper airway obstruction.  A 60 percent rating is 
assigned for an FEV-1 of 40- to 55-percent predicted, with 
Flow-Volume Loop compatible with upper airway obstruction, 
and a maximum 100 percent rating will be awarded for FEV-1 of 
less than 40 percent with Flow-Volume Loop compatible with 
upper airway obstruction; or a permanent tracheotomy.  
38 C.F.R. § 4.97, Diagnostic Code 6520.

The veteran does not meet the criteria for a 30 percent 
rating.  The examiner attributed the veteran's lung defects 
to COPD which has been attributed by a medical professional 
to be most likely due to smoking.   

The Board has also considered whether a separate rating may 
be assigned for scarring.  However, overall, the competent 
medical evidence does not support a compensable rating for 
scarring, as the scarring is not painful nor at least 5 
percent of the entire body or at least 5 percent of the 
exposed affected area.  See 38 C.F.R. § 4118, Diagnostic Code 
7804.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


ORDER

The reduction of the disability rating for partial left 
hemilaryngectomy, residual of squamous cell carcinoma of the 
larynx from 100 percent to 10 percent effective October 1, 
2003, was proper; the appeal as to this issue is denied.

A rating in excess of 10 percent for partial left 
hemilaryngectomy, residual of squamous cell carcinoma of the 
larynx from October 1, 2003, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


